DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

This action is an Allowance for claims 21-23 and 25-40 on the merits in response to the application filed on 03/09/2021.
Claims 21, 34, and 40 have been amended. Claims 24 has been cancelled. 
Claims 21-23 and 25-40 remain pending in this application and are allowed.


Examiner’s Amendments 
The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the following Examiner’s Amendment of 6/1/2021 in which the Amendments were agreed on an interview with Carole Quinn on 6/1/2021. The following is a list of the Examiner’s Amendments:

(Currently Amended)  A method comprising:
automatically identifying, by a processing unit, a fault diagnosis technique for analyzing a state of an online service, the analyzing comprising detecting a latency issue in the online service and using an end user engagement measurement to measure an impact of matching inventory supply and advertising demand;
executing, by the processing unit, the fault diagnosis technique to determine the state of the online service, determination of the state of the online service comprising:
detecting the latency issue in the online service,
determining the end user engagement measurement, and 
determining a measurement of the impact of matching inventory supply and advertising demand using the determined end user engagement measurement;
storing, by the processing unit, diagnostic information about the state of the online service, the diagnostic information including information about the detected latency issue, the end user engagement measurement and the measurement of the impact of matching 
determining, by the processing unit, a remedy for the state of the online service and the detected latency issue using at least the diagnostic information indicating the detected latency issue, the remedy comprising at least one transition path to guide the online service from one state to another state;
executing, by the processing unit, the determined remedy for the state of the online service and the detected latency issue, the determined remedy being executed to repair the state of the online service and the detected latency issue currently existing in the online service; and
evaluating, by the processing unit, remediation information resulting from the execution of the determined remedy, evaluation of the remediation information comprising evaluating an effectiveness of the determined remedy for the state of the online service and the detected latency issue.

(Previously Presented)  The method of claim 21, further comprising:
identifying, by the processing unit and using the detected latency, a cause of the detected latency issue; and
the determining the remedy further comprising determining the remedy based on the identified cause for the detected latency issue.

(Previously Presented)  The method of claim 22, historical information gathered from at least one previous analysis of the online service is used in identifying the cause of the detected latency issue.

(Canceled)  

(Previously Presented)  The method of claim 21, the remedy comprising at least one transition path to guide the online service from one condition to another condition.

(Previously Presented)  The method of claim 21, the fault diagnosis technique comprising a number of procedures and measurements for use in analyzing the online service to detect the latency issue in the online service. 

(Previously Presented)  The method of claim 21, further comprising:
evaluating, by the processing unit, the fault diagnosis technique to determine an effectiveness of the fault diagnosis technique in analyzing the online service for the latency issue. 

(Previously Presented)  The method of claim 27, evaluating the fault diagnosis technique to determine an effectiveness of the fault diagnosis technique in analyzing the online service further comprising  
evaluating a number of procedures and measures of the fault diagnosis technique to determine an effectiveness of the number of procedures and measures of the fault diagnosis technique in analyzing the online service for the latency issue. 

(Previously Presented)  The method of claim 21, the remedy comprising a switch of a control system for the online service.

(Previously Presented)  The method of claim 29, the switch comprising continuous control of at least one aspect of the online service.

(Previously Presented)  The method of claim 29, the switch providing a discrete control of at least one aspect of the online service.

(Previously Presented)  The method of claim 21, the remedy comprising a number of procedures having a number of switches controlling at least one aspect of the online service.

(Previously Presented)  The method of claim 32, the number of procedures of the remedy vary over time with respect to changes in at least one condition of the online service. 

(Currently Amended)  A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising:
identifying a fault diagnosis technique for analyzing a state of an online service, the analyzing comprising detecting a latency issue in the online service and using an end user engagement measurement to measure an impact of a matching inventory supply and advertising demand;
executing the fault diagnosis technique to determine the state of the online service, determination of the state of the online service comprising:
detecting the latency issue in the online service,
determining the end user engagement measurement, and 
determining a measurement of the impact of matching inventory supply and advertising demand using the determined end user engagement measurement;
storing diagnostic information about the state of the online service, the diagnostic information comprising information about the detected latency issue, the end user engagement measurement and the measurement of the impact of matching inventory supply and advertising demand on the online service determined using the end user engagement measurement;
determining a remedy for the state of the online service and the detected latency issue using at least the diagnostic information indicating the detected latency issue, the remedy comprising at least one transition path to guide the online service from one state to another state;
executing the determined remedy for the state of the online service and the detected latency issue, the determined remedy being executed to repair the state of the online service and the detected latency issue currently existing in the online service; and
evaluating remediation information resulting from the execution of the determined remedy, evaluation of the remediation information comprising evaluating an effectiveness of the determined remedy for the online state of the online service and the detected latency issue.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 34, further comprising:
identifying, using the detected latency, a cause of the detected latency issue; and
the determining the remedy further comprising determining the remedy based on the identified cause for the detected latency issue.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 35, historical information gathered from at least one previous analysis of the online service is used in identifying the cause of the detected latency issue.

(Previously Presented)  The non-transitory computer-readable storage medium of claim 34, the fault diagnosis technique comprising a number of procedures and measurements for use in analyzing the online service to detect the latency issue in the online service. 

(Previously Presented)  The non-transitory computer-readable storage medium of claim 34, further comprising:
evaluating, by the processing unit, the fault diagnosis technique to determine an effectiveness of the fault diagnosis technique in analyzing the online service for the latency issue. 

(Previously Presented)  The non-transitory computer-readable storage medium of claim 38, evaluating the fault diagnosis technique to determine an effectiveness of the fault diagnosis technique in analyzing the online service further comprising  
evaluating a number of procedures and measures of the fault diagnosis technique to determine an effectiveness of the number of procedures and measures of the fault diagnosis technique in analyzing the online service for the latency issue. 

(Currently Amended)  A computing device comprising: 
a processor;
a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
identifying logic executed by the processor for identifying a fault diagnosis technique for analyzing a state of an online service, the analyzing comprising detecting a latency issue in the online service and using an end user engagement measurement to measure an impact of matching inventory supply and advertising demand;
executing logic executed by the processor for executing the fault diagnosis technique to determine the state of the online service, determination of the state of the online service comprising:
detecting the latency issue in the online service,
determining the end user engagement measurement, and
determining a measurement of the impact of matching inventory supply and advertising demand using the determined end user engagement measurement;
storing logic executed by the processor for storing diagnostic information about the state of the online service, the diagnostic information including information about the detected latency issue, the end user engagement measurement and the measurement of the impact of matching inventory supply and advertising demand on the online service determined using the end user engagement measurement;
determining logic executed by the processor for determining a remedy for the state of the online service and the latency issue using at least the diagnostic information indicating the detected latency issue, the remedy comprising at least one transition path to guide the online service from one state to another state;
executing logic executed by the processor for executing the determined remedy for the state of the online service and the detected latency issue, the determined remedy being executed to repair the state of the online service and the detected latency issue currently existing in the online service; and
evaluating logic executed by the processor for evaluating remediation information resulting from the execution of the determined remedy, evaluation of the remediation information comprising evaluating an effectiveness of the determined remedy for the state of the online service and the detected latency issue.


Allowable Subject Matter
Claims 21-23 and 25-40 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 1 of the invention anticipated or obvious:
Gore et al., U.S. Pub. 20090006616, (discussing monitoring and testing of latency in an e-commerce transaction).
Givoly, U.S. Pub US 20020087743, (discussed the managing and tracking for reducing latency).
Stepanian, WO2012094520A2, (discussed the detecting and reducing latency within cloud-based home management servers).
Hari, et al. mSWAT: Low-Cost Hardware Fault Detection and Diagnosis For Multicore Systems; 42nd Annual IEEE/ACM International Symposium on Microarchitecture (MICRO); Pages 491-497; http://rsim.cs.uiuc.edu/Pubs/09-MICRO-Hari.pdf (discussed the monitoring and fault detection that includes detection latency.)
 






Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 21, 34, and 40 are removed in light of 
The below Examiner’s Remarks of 03/09/2021 which are deemed persuasive as to independent claims 21 
The above Examiner’s Amendments to claims 21, 34, and 40

The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the below at the Applicant’s Remarks of 03/09/2021 and above at the Examiner’s Amendments of 6/1/2021: 
Applicant’s Remarks of 03/09/2021 at as follows: 
pg. 10,
“Riley lacks any disclosure of analyzing a state of an online service, let alone the claimed analysis comprising (in addition to detecting a latency issue in an online service) using an end user engagement measurement to measure an impact of matching inventory supply and advertising demand.”

pg. 13,
“Riley is completely silent with respect to determining a state of an online service, let alone detecting a latency issue in an online service, determining the end user engagement measurement, and determining a measurement of the impact of matching inventory supply and advertising demand using the determined end user engagement measurement.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624